02/16/2022


                         IN THE SUPREME COURT OF THE STATE OF MONTANA
      . 1.J.F.                                                                                   Case Number: AF 06-0090


                                                 AF 06-0090
    FEB 1 5 2022

                                                                          ORIGINAL
  Bowen Greenwood
Clerk of Supreme Court
   State of tvlontana


           IN THE MA11'ER OF THE APPOINTMENT OF
           A MEMBER TO THE COMMISSION ON                                      ORDER
           PRACTICE OF THE SUPREME COURT OF
           THE STATE OF MONTANA




                 Rule 2 of the Rules for Lawyer Disciplinary Enforcement provides that
         appointments to the Commission on Practice shall be made by the Supreme Court from a
          list of three licensed and practicing attorneys submitted to the Court who have received the
          highest number of votes in an election by the Area resident members of the State Bar of
          Montana. Rule 2 further provides that this Court shall, by order, designate the time, place,
          and method for the election of members for appointment to the Commission on Practice.
                 The term of the current attorney member for Area G expires April 1, 2022. Area G
          is comprised of the Sixth and Eighteenth Judicial Districts.
                 THEREFORE,
                 IT IS NOW ORDERED:
                 1. An election shall be had in Area G for nomination of three resident bar members
          whose names shall be submitted to this Court, and this Court shall then appoint one of the
          three to membership on the Commission on Practice.
                 2. The election in Area G shall be the responsibility of District Judge Peter B.
          Ohman.
                 3. The election shall be conducted in the following manner:
                 (a) At the discretion of Judge Ohman, the election may be conducted either by
          e-mail or regular mail. Whether by e-mail or regular mail, the ballots shall be in the
          following form:
                                          AREA G

                              Sixth and Eighteenth Districts

             BALLOT FOR MEMBERS OF COMMISSION ON PRACTICE
                             (Vote for Three)


        1.

        2.

        3.

        The election will close March 21, 2022. Your ballot must be returned so as
        to reach its destination on or before that date. The names of the three
        attorneys receiving the highest number of votes will be sent to the Montana
        Supreme Court, which then will appoint one of them to the Commission.
                                  *****   * ******* ******



        (b) Judge Ohman shall prepare and distribute the ballots on or before February 28,
2022.
        (c) Voted ballots must be returned to Judge Ohman on or before March 21, 2022.
        (d) The ballots are to be opened and counted by Judge Ohman. Judge Ohman shall
then certify to this Court the names of the three attorneys in Area G receiving the highest
number of votes on or before March 28, 2022.
        The Clerk is directed to mail a copy of this Order to the Honorable Peter B. Ohman,
to each member of the Commission on Practice, and to Shelly Smith, Office Administrator
for the Commission on Practice.
        DATED this     bd;y    of February, 2022.

                                                  For the Court,




                                                                   Chief Justice

                                              2